Citation Nr: 0802039	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-28 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected postoperative 
status of pilonidal cyst and/or post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the RO 
denied service connection for a back disability and for PTSD, 
each claimed as secondary to service-connected postoperative 
status of pilonidal cyst.  The veteran filed a notice of 
disagreement (NOD) in May 2003 with regard to both issues.  
Subsequently, in a September 2003 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
30 percent rating, effective September 21, 2000.  As this 
issue was thus resolved, the RO issued a statement of the 
case (SOC) in July 2005 with regard to the veteran's 
remaining claim for service connection for a back disability.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2005.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
statement dated in September 2006, the veteran indicated he 
did not agree with an October 2005 rating decision, in which 
the RO, inter alia, denied service connection for peripheral 
nerve damage and for a neck disability, and asked that the RO 
perform a new review and reconsider its decision.  These 
matters are referred to the RO for appropriate action.


REMAND

The claims file reveals that additional RO action on the 
claim on appeal is warranted.

Initially, the Board notes that additional evidence pertinent 
to the veteran's claim (a July 2006 statement from a VA nurse 
practitioner linking current low back pain to his service-
connected PTSD and his own September 2006 statement asserting 
that he should be service connected for a back disability as 
secondary to PTSD) was associated with the record after the 
RO issued the SOC in July 2005.  This evidence must be 
considered by the agency of original jurisdiction for review 
and preparation of a supplemental SOC (SSOC) unless this 
procedural right is waived.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  See 38 C.F.R. 
§ 20.1304(c) (2007).  

In this appeal, the RO has not considered the additionally-
submitted evidence, and the veteran has not waived his right 
to preliminary review by the RO.  Hence, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted.  [Parenthetically, the Board observes 
that the veteran's statement raises a new theory of 
entitlement - service connection as secondary to service-
connected PTSD.  However, a new etiological theory for 
service connection for a back disability, as secondary to a 
different service-connected disability, does not constitute a 
new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).]

Here, the veteran concedes that his claimed back disability 
was not caused by or incurred during military service.  
Instead he maintains that, because of his PTSD, and related 
nightmares, he has fallen out of bed and sustained injuries 
to his back on several occasions and that he has continues to 
suffer chronic back pain as a result for which he is 
receiving VA treatment.  Thus, on  remand, the RO should 
expand the claim and consider service connection for a back 
disability as secondary to service-connected PTSD.  Under 38 
C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

As noted earlier, in a September 2003 rating decision, the RO 
granted service connection for PTSD as secondary to service-
connected postoperative status of pilonidal cyst and sinuses.  
Several VA outpatient treatment records reflect that the 
veteran trashes and throws himself out of bed while sleeping 
and during nightmares.  An August 2003 PTSD examiner stated 
that it is as likely as not that the symptoms the veteran is 
experiencing, including numbing, avoidance, and nightmares, 
are connected to the surgical procedure(s) that the veteran 
underwent in the military for which he is service connected.  
In a July 2006, a VA nurse practitioner indicated that the 
veteran's current low back pain is a result of his sleep 
difficulties due to his service-connected PTSD.  While pain, 
alone, without evidence of underlying pathology, does not 
constitute a disability for VA purposes (see Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999))the Board notes that a 
February 2005 x-ray of the lumbar spine reveals calcification 
(degenerative joint disease) at L4-L5.  

In light of the above, the Board finds that a VA examination 
to obtain a medical opinion to resolve whether the veteran 
currently suffers from a back disability, and, if so, the 
medical relationship, if any, between the disability and his 
service-connected disability/ies is needed.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for service connection on a 
secondary basis.  See 38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo any further 
examination, the RO should obtain all outstanding pertinent 
records.  The record reveals that the veteran indicated that 
he receives treatment through the Boston VA Healthcare System 
primarily at the West Roxbury outpatient clinic.  Only VA 
treatment records dated from June 3, 1997 through May 25, 
2005 from the Boston VA Healthcare System have been 
associated with the record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Boston VA Healthcare System, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
prior to arranging for examination of the veteran, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession, and ensure that its notice meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards assignment of disability ratings and 
effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for a back 
disability, to include as to service-connected postoperative 
status of pilonidal cyst and/or PTSD.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment from the Boston VA Healthcare 
System, from May 25, 2005 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its notice 
meets the requirements of 
Dingess/Hartman, cited to above-
particularly, as regards assignment of 
disability ratings and effective dates.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
spine examination, by an appropriate 
physician, at a VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (including X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The examiner should identify all back 
disability(ies) currently present.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability (a) was 
caused, or (b) is aggravated by any or 
all of the veteran's service-connected 
disabilities, to include residuals of 
postoperative status of pilonidal cyst 
and sinuses and/or PTSD.  If aggravation 
of the nonservice-connected disability by 
the nonservice-connected disability is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

In rendering the requested opinion, the 
examiner should discuss the August 2003 
VA PTSD examiner's opinion and the July 
2006 VA nurse practitioner's statement.  
In particular, the examiner should 
discuss whether the veteran's falling out 
of bed as reflected in VA treatment 
records has resulted in a back disability 
due to any or all of the veteran's 
service-connected disabilities.

The physician should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection for a back disability, 
to include as secondary to service-
connected postoperative status of 
pilonidal cyst and/or PTSD, in light of 
all pertinent medical evidence (to 
particularly include that received in 
July 2005) and legal authority. 

8.  If the benefit sought remains denied, 
the RO must furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


